UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-6016



UNITED STATES OF AMERICA,

                                            Petitioner - Appellee,

          versus


CRAIG O. COPLEY,

                                           Respondent - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. W. Earl Britt, Senior
District Judge. (CA-90-47-HC)


Submitted: May 16, 2006                        Decided: May 18, 2006


Before WILLIAMS, MOTZ, and TRAXLER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Walter H. Paramore, III, Jacksonville, North Carolina, for
Appellant. Rudolf A. Renfer, Jr., Assistant United States Attorney,
Michelle T. Fuseyamore, OFFICE OF THE UNITED STATES ATTORNEY,
Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Craig O. Copley, who was civilly committed in 1990,

appeals from the district court’s order revoking his conditional

discharge.        Because    Copley    was    unconditionally   released    on

October 6, 2005, we dismiss the appeal as moot.             We dispense with

oral   argument    because    the     facts   and   legal   contentions    are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                                   DISMISSED




                                      - 2 -